Citation Nr: 0501834	
Decision Date: 01/26/05    Archive Date: 02/07/05

DOCKET NO.  03-24 954A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, including as a result of exposure to Agent 
Orange.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from November 1974 to May 
1978.  He died on October [redacted], 1998.  The appellant is his 
surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in Manila, the Republic of the Philippines, which 
found that new and material evidence had not been presented 
to reopen a claim for service connection for the cause of the 
veteran's death.  The RO had previously denied this claim as 
not well grounded in an October 2000 rating decision.  
However, the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA), provides for the 
readjudication of any claim denied as not well grounded that 
became final during the period beginning on July 14, 1999, 
and ending on the date of the enactment of the Act.  See 
VCAA, § 7, subpart (b), enacted on November 9, 2000.  The 
appellant timely requested readjudication of her claim in 
April 2001, within two years of the date of the enactment of 
the Act.  Accordingly, the issue has been recharacterized on 
appeal as a claim for service connection for the cause of 
death, rather than as a petition to reopen a claim based upon 
the submission of new and material evidence.

In September 2003, the appellant indicated that she wished to 
appear for a hearing before the Board in Washington, D.C.  
However, in a Statement In Support Of Claim dated in March 
2004, she withdrew her request for a hearing before the Board 
in Washington, D.C.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, a remand is required in this case. Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the appellant's claim so that she is afforded 
every possible consideration. 

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  On remand, 
the RO should provide the appellant appropriate notice 
concerning her claim for service connection for the cause of 
the veteran's death, including as a result of exposure to 
Agent Orange.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  Assistance shall include obtaining a medical opinion 
when such an opinion is necessary to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2004). 

Potentially relevant records have not been obtained by the 
RO.  There are statements of record from Juan M. DeVera, Jr., 
M.D., Antonio M. Abalos, M.D., and Francisco P. Cancino, M.D.  
The veteran's actual treatment records (as opposed to 
summaries) should be obtained from these physicians.  
Additionally, his treatment records from San Carlos General 
Hospital (now Pangasinan Provincial Hospital) should be 
obtained.  The appellant has alleged that the veteran was 
exposed to Agent Orange during service while serving in the 
Republic of Vietnam; therefore, the RO should make 
arrangements to obtain the veteran's service personnel 
records.

The appellant contends that the causes of the veteran's 
death, cardiopulmonary arrest and myocardial infarction, were 
manifested in service.  The veteran's service medical records 
show that in December 1974 he had a blood pressure reading of 
130/90, a reported history of a heart murmur and/or heart 
disease, tachycardia with exercise, and some pain down the 
left arm with exercise when beating fast.  The impression was 
normal examination.  There was also a notation of probable 
physiologic tachycardia.  On separation examination in May 
1978, the veteran's blood pressure was 128/82 and evaluation 
of the heart and vascular system was normal.

The Board finds that a records review is in order to address 
whether the veteran's cardiopulmonary arrest and myocardial 
infarction that were said to be the cause of his death were 
etiologically related to his service.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 
3.159(c)(4) (2003) [medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim].

Accordingly, this case is REMANDED to the RO for the 
following:

 1.  Inform the appellant about (1) the 
information and evidence not of record that 
is necessary to substantiate the claim for 
service connection for the cause of the 
veteran's death, including as a result of 
exposure to Agent Orange; (2) the information 
and evidence that VA will seek to obtain on 
her behalf; (3) the information or evidence 
that she is expected to provide; and (4) 
request or tell her to provide any evidence 
in her possession that pertains to the claim.  
A copy of this notification must be 
associated with the claims folder.

2.  Make arrangements to obtain the 
veteran's complete service personnel 
records.

3.  Make arrangements to obtain the 
veteran's complete treatment records from 
Juan M. DeVera, Jr., M.D.; Antonio M. 
Abalos, M.D.; Francisco P. Cancino, M.D.; 
and San Carlos General Hospital (now 
Pangasinan Provincial Hospital).  The 
veteran's actual treatment records, as 
opposed to summaries, should be obtained.   

4.  After the foregoing development has 
been accomplished and the records have 
been associated with the claims folder, 
make arrangements to have a VA physician 
review the claims folder and provide an 
opinion as to whether it is at least as 
likely as not that the veteran's 
cardiovascular disease, including 
cardiopulmonary arrest and myocardial 
infarction, had its onset during active 
service or was related to any in-service 
disease or injury, to include the 
complaints and findings noted in December 
1974.   

The physician must provide a comprehensive 
report, including complete rationales for 
all conclusions reached.  

5.  Finally, readjudicate the appellant's 
claim, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a  result of this 
remand.  If the decision with respect to 
the claim remains adverse to the 
appellant, she should be furnished a 
Supplemental Statement of the Case and 
afforded a reasonable period of time 
within which to respond thereto.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The appellant need 
take no action until she is so informed.  She has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this case 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




